1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11    MAZDA MOTOR OF AMERICA,                        CASE NO.: 8:18-CV-02083
      INC., A CALIFORNIA                             THE HONORABLE JAMES V. SELNA
12    CORPORATION, D/B/A MAZDA
      NORTH AMERICAN
13    OPERATIONS; RETIREMENT                         STIPULATION AND PROTECTIVE
      PLAN FOR EMPLOYEES OF                          ORDER
14    MAZDA NORTH AMERICAN
      OPERATIONS,
15
                       Plaintiffs,
16
          v.
17
      PRUDENTIAL RETIREMENT
18    INSURANCE AND ANNUITY
      COMPANY; and DOES 1 to 50,
19    inclusive,
20                     Defendants.
21
22   1.        PURPOSES AND LIMITATIONS
23
24             Discovery in this action is likely to involve production of confidential,
25   proprietary or private information for which special protection from public
26   disclosure and from use for any purpose other than pursuing this litigation may be
27   warranted. Accordingly, the Parties hereby stipulate to and petition the Court to
28   enter the following Stipulated Protective Order. The Parties acknowledge that this
                                               -1-
                                STIPULATION AND PROTECTIVE ORDER
1    Protective Order does not confer blanket protections on all disclosures or responses
2    to discovery and that the protection it affords from public disclosure and use
3    extends only to the limited information or items that are entitled to confidential
4    treatment under the applicable legal principles.
5
6    2.    GOOD CAUSE STATEMENT
7
8          This action is likely to involve commercial, financial, accounting, technical
9    and/or proprietary information for which special protection from public disclosure
10   and from use for any purpose other than prosecution of this action is warranted.
11   Such confidential and proprietary materials and information consist of, among
12   other things, confidential business or financial information, information regarding
13   confidential   business    practices,   confidential   employee     information     and
14   compensation, or other confidential research, development, or commercial
15   information (including information implicating privacy rights of third Parties),
16   information otherwise generally unavailable to the public, or which may be
17   privileged or otherwise protected from disclosure under state or federal statutes,
18   court rules, case decisions, or common law.
19
20         Accordingly, to expedite the flow of information, to facilitate the prompt
21   resolution of disputes over confidentiality of discovery materials, to adequately
22   protect information the Parties are entitled to keep confidential, to ensure that the
23   Parties are permitted reasonable necessary uses of such material in preparation for
24   and in the conduct of trial, to address their handling at the end of the litigation, and
25   serve the ends of justice, a Protective Order for such information is justified in this
26   matter. It is the intent of the Parties that information will not be designated as
27   confidential for tactical reasons and that nothing be so designated without a good
28
                                               -2-
                               STIPULATION AND PROTECTIVE ORDER
1    faith belief that it has been maintained in a confidential, non-public manner, and
2    there is good cause why it should not be part of the public record of this case.
3
4    3.    ACKNOWLEDGMENT OF UNDER-SEAL FILING PROCEDURE
5
6          The Parties further acknowledge, as set forth in Section 14.3, below, that this
7    Stipulated Protective Order does not entitle them to file confidential information
8    under seal. Local Civil Rule 79-5 sets forth the procedures that must be followed
9    and the standards that will be applied when a party seeks permission from the court
10   to file material under seal. There is a strong presumption that the public has a right
11   of access to judicial proceedings and records in civil cases. In connection with non-
12   dispositive motions, good cause must be shown to support a filing under seal. See
13   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
14   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
15   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
16   stipulated protective orders require good cause showing), and a specific showing
17   of good cause or compelling reasons with proper evidentiary support and legal
18   justification, must be made with respect to Protected Material that a party seeks to
19   file under seal. The Parties’ mere designation of Disclosure or Discovery Material
20   as CONFIDENTIAL does not — without the submission of competent evidence by
21   declaration, establishing that the material sought to be filed under seal qualifies as
22   confidential, privileged, or otherwise protectable — constitute good cause.
23
24         Further, if a party requests sealing related to a dispositive motion or trial,
25   then compelling reasons, not only good cause, for the sealing must be shown, and
26   the relief sought shall be narrowly tailored to serve the specific interest to be
27   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
28   2010). For each item or type of information, document, or thing sought to be filed
                                              -3-
                              STIPULATION AND PROTECTIVE ORDER
1    or introduced under seal, the party seeking protection must articulate compelling
2    reasons, supported by specific facts and legal justification, for the requested sealing
3    order. Again, competent evidence supporting the application to file documents
4    under seal must be provided by declaration.
5
6           Any document that is not confidential, privileged, or otherwise protectable
7    in its entirety will not be filed under seal if the confidential portions can be redacted.
8    If documents can be redacted, then a redacted version for public viewing, omitting
9    only the confidential, privileged, or otherwise protectable portions of the document,
10   shall be filed. Any application that seeks to file documents under seal in their
11   entirety should include an explanation of why redaction is not feasible.
12
13   4.     DEFINITIONS
14
15          4.1    Action: the above-entitled federal lawsuit.
16
17          4.2    Challenging Party: a Party or Non-Party that challenges the
18   designation of information or items under this Order.
19
20          4.3    “CONFIDENTIAL” Information or Items: information (regardless of
21   how it is generated, stored or maintained) or tangible things that qualify for
22   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
23   the Good Cause Statement.
24
25          4.4    Counsel: Outside Counsel of Record and House Counsel (as well as
26   their support staff).
27
28
                                                -4-
                               STIPULATION AND PROTECTIVE ORDER
1          4.5    Designating Party: a Party or Non-Party that designates information
2    or items that it produces in disclosures or in responses to discovery as
3    “CONFIDENTIAL.”
4
5          4.6    Disclosure or Discovery Material: all items or information, regardless
6    of the medium or manner in which it is generated, stored, or maintained (including,
7    among other things, testimony, transcripts, and tangible things), that are produced
8    or generated in disclosures or responses to discovery.
9
10         4.7    Expert: a person with specialized knowledge or experience in a matter
11   pertinent to the litigation who has been retained by a Party or its counsel to serve
12   as an expert witness or as a consultant in this Action.
13
14         4.8     House Counsel: attorneys who are employees of a party to this
15   Action. House Counsel does not include Outside Counsel of Record or any other
16   outside counsel.
17
18         4.9    Non-Party: any natural person, partnership, corporation, association
19   or other legal entity not named as a Party to this action.
20
21         4.10 Outside Counsel of Record: attorneys who are not employees of a
22   party to this Action but are retained to represent a party to this Action and have
23   appeared in this Action on behalf of that party or are affiliated with a law firm that
24   has appeared on behalf of that party, and includes support staff.
25
26         4.11 Party: any party to this Action, including all of its officers, directors,
27   employees, consultants, retained experts, and Outside Counsel of Record (and their
28   support staffs).
                                              -5-
                              STIPULATION AND PROTECTIVE ORDER
1          4.12 Producing Party: a Party or Non-Party that produces Disclosure or
2    Discovery Material in this Action.
3
4          4.13 Professional Vendors: persons or entities that provide litigation
5    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
6    demonstrations, and organizing, storing, or retrieving data in any form or medium)
7    and their employees and subcontractors.
8
9          4.14 Protected Material: any Disclosure or Discovery Material that is
10   designated as “CONFIDENTIAL.”
11
12         4.15    Receiving Party: a Party that receives Disclosure or Discovery
13   material from a Producing Party.
14
15   5.    SCOPE
16
17         The protections conferred by this Stipulation and Order cover not only
18   Protected Material (as defined above), but also (1) any information copied or
19   extracted from Protected Material; (2) all copies, excerpts, summaries, or
20   compilations of Protected Material; and (3) any testimony, conversations, or
21   presentations by Parties or their Counsel that might reveal Protected Material.
22
23         Any use of Protected Material at trial shall be governed by the orders of the
24   trial judge and other applicable authorities. This Protective Order does not govern
25   the use of Protected Material at trial.
26
27
28
                                               -6-
                              STIPULATION AND PROTECTIVE ORDER
1    6.    DURATION
2
3          Once a case proceeds to trial, information that was designated as
4    CONFIDENTIAL or maintained pursuant to this Protective Order used or
5    introduced as an exhibit at trial becomes public and will be presumptively available
6    to all members of the public, including the press, unless compelling reasons
7    supported by specific factual findings to proceed otherwise are made to the trial
8    judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
9    “good cause” showing for sealing documents produced in discovery from
10   “compelling reasons” standard when merits-related documents are part of court
11   record). The terms of this Protective Order are, for the purposes of trial and related
12   proceedings, subject to further direction and modification by the Court.
13         Even after final disposition of this litigation, and as between the Parties, the
14   confidentiality obligations imposed by this Protective Order shall remain in effect
15   until a Designating Party agrees otherwise in writing or a court order otherwise
16   directs. Final disposition shall be deemed to be the later of (1) dismissal of all
17   claims and defenses in this Action, with or without prejudice; and (2) final
18   judgment herein after the completion and exhaustion of all appeals, rehearings,
19   remands, trials, or reviews of this Action, including all time allowed for filing any
20   motions or applications for extension of time pursuant to applicable law.
21
22   7.    DESIGNATING PROTECTED MATERIAL
23
24         7.1    Exercise of Restraint and Care in Designating Material for Protection.
25   Each Party or Non-Party that designates information or items for protection under
26   this Protective Order must take care to limit any such designation to specific
27   material that qualifies under the appropriate standards. The Designating Party must
28   designate for protection only those parts of material, documents, items or oral or
                                              -7-
                              STIPULATION AND PROTECTIVE ORDER
1    written communications that qualify so that other portions of the material,
2    documents, items or communications for which protection is not warranted are not
3    swept unjustifiably within the ambit of this Protective Order.
4
5          Mass, indiscriminate or routinized designations are prohibited. Designations
6    that are shown to be clearly unjustified or that have been made for an improper
7    purpose (e.g., to unnecessarily encumber the case development process or to
8    impose unnecessary expenses and burdens on other Parties) may expose the
9    Designating Party to sanctions.
10
11         If it comes to a Designating Party’s attention that information or items that
12   it designated for protection do not qualify for protection that Designating Party
13   must promptly notify all other Parties that it is withdrawing the inapplicable
14   designation.
15
16         7.2      Manner and Timing of Designations. Except as otherwise provided in
17   this Protective Order, or as otherwise stipulated or ordered, Disclosure of
18   Discovery Material that qualifies for protection under this Order must be clearly so
19   designated before the material is disclosed or produced.
20
21         Designation in conformity with this Protective Order requires:
22
23                  (a)   For information in documentary form (e.g., paper or electronic
24         documents, but excluding transcripts of depositions or other pretrial or trial
25         proceedings), that the Producing Party affix at a minimum, the legend
26         “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
27         that contains protected material. If only a portion of the material on a page
28         qualifies for protection, the Producing Party also must clearly identify the
                                              -8-
                              STIPULATION AND PROTECTIVE ORDER
1    protected portion(s) (e.g., by making appropriate markings in the margins).
2    A Party or Non-Party that makes original documents available for inspection
3    need not designate them for protection until after the inspecting Party has
4    indicated which documents it would like copied and produced. During the
5    inspection and before the designation, all of the material made available for
6    inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party
7    has identified the documents it wants copied and produced, the Producing
8    Party must determine which documents, or portions thereof, qualify for
9    protection under this Protective Order. Then, before producing the specified
10   documents, the Producing Party must affix the “CONFIDENTIAL legend”
11   to each page that contains Protected Material. If only a portion of the material
12   on a page qualifies for protection, the Producing Party also must clearly
13   identify the protected portion(s) (e.g., by making appropriate markings in the
14   margins). When producing electronically stored information in native
15   format, a Producing Party may designate such information by producing, for
16   each file of electronically stored information, either (i) a corresponding
17   Bates-labeled image of such native file to which the “CONFIDENTIAL
18   legend” is affixed, or (ii) a corresponding Bates-labeled slip page (reading
19   “Document Produced In Native Format” or the like) to which the
20   “CONFIDENTIAL legend” is affixed.
21
22         (b)    For testimony given in depositions, that the Designating Party
23   identify the Disclosure or Discovery Material on the record, before the close
24   of the deposition all protected testimony.
25
26         (c)    For information produced in some form other than documentary
27   and for any other tangible items, that the Producing Party affix in a
28   prominent place on the exterior of the container or containers in which the
                                        -9-
                       STIPULATION AND PROTECTIVE ORDER
1          information is stored the legend “CONFIDENTIAL.” If only a portion or
2          portions of the information warrants protection, the Producing Party, to the
3          extent practicable, shall identify the protected portion(s).
4
5          7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
6    failure to designate qualified information or items does not, standing alone, waive
7    the Designating Party’s right to secure protection under this Protective Order for
8    such material. Upon timely correction of a designation, the Receiving Party must
9    make reasonable efforts to assure that the material is treated in accordance with the
10   provisions of this Protective Order.
11
12   8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
13
14         8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
15   designation of confidentiality at any time that is consistent with the Court’s
16   Scheduling Order.
17
18         8.2    Meet and Confer. The Challenging Party shall initiate the dispute
19   resolution process under Local Rule 37-1 et seq.
20
21         8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
22   joint stipulation pursuant to Local Rule 37-2.
23
24         8.4    The burden of persuasion in any such challenge proceeding shall be
25   on the Designating Party. Frivolous challenges, and those made for an improper
26   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
27   Parties) may expose the Challenging Party to sanctions. Unless the Designating
28   Party has waived or withdrawn the confidentiality designation, all Parties shall
                                             -10-
                              STIPULATION AND PROTECTIVE ORDER
1    continue to afford the material in question the level of protection to which it is
2    entitled under the Producing Party’s designation until the Court rules on the
3    challenge.
4
5    9.    ACCESS TO AND USE OF PROTECTED MATERIAL
6
7          9.1    Basic Principles. A Receiving Party may use Protected Material that
8    is disclosed or produced by another Party or by a Non-Party in connection with this
9    Action only for prosecuting, defending or attempting to settle this Action. Such
10   Protected Material may be disclosed only to the categories of persons and under
11   the conditions described in this Protective Order. When the Action has been
12   terminated, a Receiving Party must comply with the provisions of section 15 below
13   (FINAL DISPOSITION).
14
15         Protected Material must be stored and maintained by a Receiving Party at a
16   location and in a secure manner that ensures that access is limited to the persons
17   authorized under this Order.
18
19         9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
20   otherwise ordered by the court or permitted in writing by the Designating Party, a
21   Receiving    Party    may    disclose   any     information   or   item   designated
22   “CONFIDENTIAL” only to:
23
24                (a)     the Receiving Party’s Outside Counsel of Record in this Action,
25         as well as employees of said Outside Counsel of Record to whom it is
26         reasonably necessary to disclose the information for this Action;
27
28
                                              -11-
                              STIPULATION AND PROTECTIVE ORDER
1          (b)      the officers, directors, and employees (including House
2    Counsel) of the Receiving Party to whom disclosure is reasonably necessary
3    for this Action;
4
5          (c)      Experts (as defined in this Order) of the Receiving Party to
6    whom disclosure is reasonably necessary for this Action and who have
7    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
8
9          (d)      the court and its personnel;
10
11         (e)      court reporters and their staff;
12
13         (f)      professional jury or trial consultants, mock jurors, and
14   Professional Vendors to whom disclosure is reasonably necessary for this
15   Action and who have signed the “Acknowledgment and Agreement to Be
16   Bound” (Exhibit A);
17
18         (g)      the author or recipient of a document containing the information
19   or a custodian or other person who otherwise possessed or knew the
20   information;
21
22         (h)      during their depositions, witnesses, and attorneys for witnesses,
23   in the Action to whom disclosure is reasonably necessary provided: (1) the
24   deposing party requests that the witness sign the form attached as Exhibit A
25   hereto; and (2) they will not be permitted to keep any confidential
26   information unless they sign the “Acknowledgment and Agreement to Be
27   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
28   ordered by the court. Pages of transcribed deposition testimony or exhibits
                                         -12-
                         STIPULATION AND PROTECTIVE ORDER
1          to depositions that reveal Protected Material may be separately bound by the
2          court reporter and may not be disclosed to anyone except as permitted under
3          this Protective Order; and
4
5                (i)      any mediators or settlement officers and their supporting
6          personnel, mutually agreed upon by any of the Parties engaged in settlement
7          discussions.
8
9    10.   PROTECTED            MATERIAL         SUBPOENAED            OR      ORDERED
10         PRODUCED IN OTHER LITIGATION
11
12         If a Party is served with a subpoena or a court order issued in other litigation
13   that compels disclosure of any information or items designated in this Action as
14   “CONFIDENTIAL,” that Party must:
15
16               (a)      promptly notify in writing the Designating Party. Such
17         notification shall include a copy of the subpoena or court order;
18
19               (b)      promptly notify in writing the party who caused the subpoena
20         or order to issue in the other litigation that some or all of the material covered
21         by the subpoena or order is subject to this Protective Order. Such notification
22         shall include a copy of this Stipulated Protective Order; and
23
24               (c)      cooperate with respect to all reasonable procedures sought to be
25         pursued by the Designating Party whose Protected Material may be affected.
26         If the Designating Party timely seeks a protective order, the Party served
27         with the subpoena or court order shall not produce any information
28         designated in this action as “CONFIDENTIAL” before a determination by
                                              -13-
                               STIPULATION AND PROTECTIVE ORDER
1          the court from which the subpoena or order issued, unless the Party has
2          obtained the Designating Party’s permission. The Designating Party shall
3          bear the burden and expense of seeking protection in that court of its
4          confidential material and nothing in these provisions should be construed as
5          authorizing or encouraging a Receiving Party in this Action to disobey a
6          lawful directive from another court.
7
8    11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
9          PRODUCED IN THIS LITIGATION
10
11               (a)    The terms of this Protective Order are applicable to information
12         produced    by   a    Non-Party    in    this   Action   and   designated   as
13         “CONFIDENTIAL.” Such information produced by Non-Parties in
14         connection with this litigation is protected by the remedies and relief
15         provided by this Protective Order. Nothing in these provisions should be
16         construed as prohibiting a Non-Party from seeking additional protections.
17
18               (b)    In the event that a Party is required, by a valid discovery
19         request, to produce a Non-Party’s confidential information in its possession,
20         and the Party is subject to an agreement with the Non-Party not to produce
21         the Non-Party’s confidential information, then the Party shall:
22
23                              (1)   promptly notify in writing the Requesting Party
24                      and the Non-Party that some or all of the information requested
25                      is subject to a confidentiality agreement with a Non-Party;
26
27                              (2)   promptly provide the Non-Party with a copy of the
28                      Stipulated Protective Order in this Action, the relevant
                                             -14-
                             STIPULATION AND PROTECTIVE ORDER
1                        discovery request(s), and a reasonably specific description of
2                        the information requested; and
3
4                              (3)    make the information requested available for
5                        inspection by the Non-Party, if requested.
6
7                 (c)    If the Non-Party fails to seek a Protective Order from this Court
8          within 14 days of receiving the notice and accompanying information, the
9          Receiving Party may produce the Non-Party’s confidential information
10         responsive to the discovery request. If the Non-Party timely seeks a
11         Protective Order, the Receiving Party shall not produce any information in
12         its possession or control that is subject to the confidentiality agreement with
13         the Non-Party before a determination by the court. Absent a court order to
14         the contrary, the Non-Party shall bear the burden and expense of seeking
15         protection in this court of its Protected Material.
16
17   12.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18
19         If a Receiving Party learns that, by inadvertence or otherwise, it has
20   disclosed Protected Material to any person or in any circumstance not authorized
21   under this Stipulated Protective Order, the Receiving Party must immediately (a)
22   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
23   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
24   the person or persons to whom unauthorized disclosures were made of all the terms
25   of this Order, and (d) request such person or persons to execute the
26   “Acknowledgment and Agreement to Be Bound” attached hereto as Exhibit A.
27
28
                                              -15-
                              STIPULATION AND PROTECTIVE ORDER
1    13.   INADVERTENT             PRODUCTION            OF       PRIVILEGED           OR
2          OTHERWISE PROTECTED MATERIAL
3
4          When a Producing Party gives notice to Receiving Parties that certain
5    inadvertently produced material is subject to a claim of privilege or other
6    protection, the obligations of the Receiving Parties are those set forth in Federal
7    Rule of Civil Procedure 26(b)(5)(B). Should any motion be filed concerning such
8    privileged or protected material, the moving party shall not assert in support of such
9    motion the fact or circumstances of the inadvertent disclosure,. This provision is
10   not intended to modify whatever procedure may be established in an e-discovery
11   order that provides for production without prior privilege review. Pursuant to
12   Federal Rule of Evidence 502(d) and (e), insofar as the Parties reach an agreement
13   on the effect of disclosure of a communication or information covered by the
14   attorney-client privilege or work product protection, the Parties may incorporate
15   their agreement in the stipulated protective order submitted to the court.
16
17   14.   MISCELLANEOUS
18
19         14.1 Right to Further Relief. Nothing in this Protective Order abridges the
20   right of any person to seek its modification by the Court in the future.
21
22         14.2 Right to Assert Other Objections. By stipulating to the entry of this
23   Protective Order, no Party waives any right it otherwise would have to object to
24   disclosing or producing any information or item on any ground not addressed in
25   this Stipulated Protective Order. Similarly, no Party waives any right to object on
26   any ground to use in evidence of any of the material covered by this Protective
27   Order.
28
                                              -16-
                              STIPULATION AND PROTECTIVE ORDER
1          14.3 Filing Protected Material. A Party that seeks to file under seal any
2    Protected Material must comply with Local Civil Rule 79-5. Protected Material
3    may only be filed under seal pursuant to a court order authorizing the sealing of the
4    specific Protected Material. If a Party’s request to file Protected Material under seal
5    is denied by the court, then the Receiving Party may file the information in the
6    public record unless otherwise instructed by the Court.
7
8    15.   FINAL DISPOSITION
9
10         After the final disposition of this Action, as defined in paragraph 6, within
11   60 days of a written request by the Designating Party, each Receiving Party must
12   return all Protected Material to the Producing Party or destroy such material. As
13   used in this subdivision, “all Protected Material” includes all copies, abstracts,
14   compilations, summaries, and any other format reproducing or capturing any of the
15   Protected Material, but does not include material that had been possessed by the
16   Receiving Party before the start of this Action, even if such material happens to
17   contain or duplicate any Protected Material. Whether the Protected Material is
18   returned or destroyed, the Receiving Party must submit a written certification to
19   the Producing Party (and, if not the same person or entity, to the Designating Party)
20   by the 60-day deadline that (1) identifies (by category, where appropriate) all the
21   Protected Material that was returned or destroyed and (2) affirms that the Receiving
22   Party has not retained any copies, abstracts, compilations, summaries or any other
23   format reproducing or capturing any of the Protected Material. Notwithstanding
24   this provision, Counsel and the Parties are entitled to retain archival copies of all
25   pleadings, motion papers, trial, deposition, and hearing transcripts, legal
26   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
27   work product, and consultant and expert work product, even if such materials
28   contain Protected Material. In addition, the Parties are entitled to retain copies of
                                              -17-
                              STIPULATION AND PROTECTIVE ORDER
1    electronically-stored communications or attorney work product that cannot
2    reasonably be deleted or removed from their internal systems, even if such
3    materials contain Protected Material, but agree to identify in writing the Protected
4    Material being retained to the other Party and not to access, use or disseminate such
5    Protected Material absent written agreement from all Parties or Court Order. Any
6    such materials retained that contain or constitute Protected Material remain subject
7    to this Protective Order, including the provisions of Section 10.
8
9    16.   VIOLATION
10
11         Any violation of this Protective Order may be punished by appropriate
12   measures including, without limitation, contempt proceedings and/or monetary
13   sanctions.
14
15         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -18-
                              STIPULATION AND PROTECTIVE ORDER
1     Dated: January 2, 2019                                           PULLMAN & COMLEY, LLC

2
3                                                                      By: /s/ James T. Shearin
                                                                          James T. Shearin
4                                                                         Attorneys for Defendant
5                                                                         Prudential Retirement Insurance and
                                                                          Annuity Company
6
7     Dated: January 2, 2019                                           PEACOCK PIPER TONG + VOSS LLP
8
9                                                                      By: /s/ Tara B. Voss
                                                                          Tara B. Voss
10                                                                        Attorneys for Defendant
11                                                                        Prudential Retirement Insurance and
                                                                          Annuity Company
12
13    Dated: January 2, 2019                                           THE FELDHAKE LAW FIRM, APC
14
15                                                                     By: /s/ Robert J. Feldhake
                                                                          Robert J. Feldhake
16                                                                        Kevin E. Mueller
17                                                                        Attorneys for Plaintiffs
                                                                          Mazda Motor of America, Inc. d/b/a
18                                                                        Mazda North America Operations and
19                                                                        Retirement Plan for Employees of
                                                                          Mazda North American Operations
20
21   H:\2152 - Mazda Motor Corporation\001 - Mazda adv. Prudential\PLEADINGS\USDC\Stipulation and Protective Order 010319.docx


22             FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
24   Dated: January 4, 2019                              _________________________________
25                                                       United States Magistrate Judge
26                                                       Douglas F. McCormick
27
28
                                                                     -19-
                                            STIPULATION AND PROTECTIVE ORDER
 1                                      EXHIBIT A
 2        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3        I, ________________ [print or type full name], of ____________________
 4 [print or type full address], declare under penalty of perjury that I have read in its
 5 entirety and understand the Protective Order that was issued by the United States
 6 District Court for the Central District of California in the case of Mazda Motor,
 7 Inc., et al. v. Prudential Retirement Insurance and Annuity Company, Case No.
 8 8:18-CV-02083. I agree to comply with and to be bound by all the terms of this
 9 Protective Order and I understand and acknowledge that failure to so comply could
10 expose me to sanctions and punishment in the nature of contempt. I solemnly
11 promise that I will not disclose in any manner any information or item that is
12 subject to this Protective Order to any person or entity except in strict compliance
13 with the provisions of this Protective Order.
14        I further agree to submit to the jurisdiction of the United States District Court
15 for the Central District of California for the purpose of enforcing the terms of this
16 Protective Order, even if such enforcement proceedings occur after termination of
17 this action.
18        I hereby appoint ____________ [print or type full name] of _____________
19 [print or type full address and telephone number] as my California agent for service
20 of process in connection with this action or any proceedings related to enforcement
21 of this Protective Order.
22
23        Date: ________
24        City and State where sworn and signed: _________________________
25        Printed name: ______________________________________________
26        Signature: _________________________________________________
27
28                                           -20-
 1                          CERTIFICATE OF SERVICE

 2 STATE OF CALIFORNIA, COUNTY OF ORANGE
 3       I am employed in the County of Orange, State of California. I am over the
   age of 18 and not a party to the within action. My business address is 650 Town
 4 Center Drive, Suite 1590, Costa Mesa, CA 92626; Facsimile: (714) 352-8270; E-
   mail address: cledford@far-law.com.
 5
 6        I hereby certify that on January 3, 2019 I served the foregoing document(s)
   described as: STIPULATION AND PROTECTIVE ORDER on the interested
 7
   Parties in this action:
 8        James T. Shearin, Esq.
 9        [jtshearin@pullcom.com]                 Attorneys for Defendant
          Pullman & Comlev, LLC                   Prudential Retirement Insurance
10        850 Main Street, 8th Floor              and Annuity Company
11        Bridgeport, CT 06604
          (203)330-2240
12
13        Tara B. Voss, Esq.
14        [tvoss@peacockpiper.com]                Attorneys for Defendant
          Peacock Piper Tong + Voss, LLP          Prudential Retirement Insurance
15        100 West Broadway, Suite 610            and Annuity Company
16        Long Beach, CA 90802
          (562) 320-8857
17
18            BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically
19 filed the document(s) with the Clerk of the Court by using the CM/ECF system.
   Participants in the case who are registered CM/ECF users will be served by the
20 CM/ECF system. Participants in the case who are not registered CM/ECF users
21 will be served by mail or by other means permitted by the court rules.
22        I declare under penalty of perjury under the laws of the State of California
   that the above is true and correct and that I am employed in the office of a member
23 of the bar of this Court, as whose direction the service was made.
24       Executed on January 3, 2019 in the City of Costa Mesa, County of Orange,
   California.
25
                                               ____________________
26                                             Candice Ledford
27
28                                         -21-
